Case 2:19-cv-08693-SP Document 26 Filed 08/10/20 Page 1 of 1 Page ID #:778



 1   Rebecca C. Padilla, SBN: 248605
     POTTER, COHEN, SAMULON
 2   & PADILLA
 3   3852 E. Colorado Blvd.
     Pasadena, CA 91107
 4   Telephone: (626) 795-0681
     Facsimile: (626) 795-0725
 5
     E-mail: rpadilla@pottercohenlaw.com
 6
     Attorney for Plaintiff
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
     LINA PETOKIAN,                         )   Case No.: CV 19-8693 SP
12                                          )
                    Plaintiff,              )   ORDER AWARDING EQUAL
13         vs.                              )   ACCESS TO JUSTICE ACT
14                                          )   ATTORNEY FEES PURSUANT TO
     ANDREW SAUL, Commissioner of           )   28 U.S.C. § 2412(d)
15   Social Security,                       )
                                            )
16                  Defendant               )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal

19   Access to Justice Act Fees, Costs, and Expenses:

20         IT IS ORDERED that the Commissioner shall pay the amount of $3,356.00

21   (Three Thousand, Three Hundred, Fifty-Six Dollars and No Cents) for fees, as
     authorized by 28 U.S.C. § 2412(d), subject to the terms of the above-referenced
22
     Stipulation.
23
24
     Date: August 10, 2020          ___________________________________
25                                  SHERI PYM
                                    UNITED STATES MAGISTRATE JUDGE
26

                                            -1-
